COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 JOSEPH MCCORMICK,                                                  No. 08-18-00073-CR
                                                  §
                   Appellant,                                          Appeal from the
                                                  §
 v.                                                                  143rd District Court
                                                  §
                                                                  of Reeves County, Texas
 THE STATE OF TEXAS,                              §
                                                                  (TC# 17-01-08135-CRR)
                   State.                         §

                                              §
                                            ORDER

       Pending before the Court is a motion to substitute or to withdraw as counsel filed by

James Lucas. The motion is GRANTED. In the motion, Mr. Lucas advised the Court that Ms.

Veronica Lerma will be filing an entry of appearance. Therefore, the Court ORDERS Ms.

Veronica Lerma to either file an entry of appearance confirming representation or a written

response stating that she not, in fact, intend to represent Appellant in these proceedings by July

19, 2021.

       IT IS SO ORDERED this 9th day of July, 2021.

                                              PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.